DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprising” should be avoided.  (Suggestion:  “comprising” may be changed to - - including - -.)  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising,” “means” and “said,” should be avoided.

Claim Objections

Claims 2-15 are objected to because of the following informalities:
Claims 2-15, line 1 “hanging chairs and hammocks” should be - - hanging the chairs and the hammocks - -.
In claim 3, line 7, “the upper side” should be - - the upper part - -. 
In claim 4, line 6, “the diameter” should be - - a diameter - -.
In claim 6, line 5, “the lateral wall” should be - - a lateral wall - -.
In claim 8, line 4, “the guide channel” should be - - a guide channel - -.
In claim 8, line 7, “the arrangement” should be - - an arrangement - -.
In claim 11, line 6, “the second half” should be - - a second half - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipke (US Patent No. 7,866,634).
Regarding claim 1, Lipke discloses a suspension device for hanging chairs and hammocks, the suspension device comprising a basic body and the basic body having defined therein apertures arranged for receiving and guiding a suspension rope (see annotated Fig. 2), 
wherein the basic body comprising at least two halves which are configured pivotably in respect of one another about a common connection axis, the connection axis forming a lower part of the suspension device and simultaneously a support for a holding loop of a hanging chair or a hammock, and the apertures for a length-adjustable arrangement of the suspension rope run in an upper part of the suspension device formed from both halves of the basic body (see annotated Fig. 2).  
Regarding claim 2, Lipke discloses, wherein the basic body is split into two halves along a longitudinal axis, the apertures for the length-adjustable arrangement of the suspension rope roughly transversely to the longitudinal axis by both halves of the basic body are arranged extending in the upper part (see annotated Fig. 2 and Fig. 6).  
Regarding claim 9, Lipke discloses, wherein a structural portion of the connection axis is arranged on each of the halves which, when connected to one another, form the connection axis (see annotated Fig. 2).  

    PNG
    media_image1.png
    460
    601
    media_image1.png
    Greyscale

 


Allowable Subject Matter

Claims 3-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677